—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about March 15, 2000, adjudicating appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree and assault in the second degree, and placing him with the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the court and there is no basis upon which to disturb its determinations. Evidence that the victim sustained a laceration of the lip which required four stitches, a tetanus shot and medication, and that the swelling and pain forced him to miss two days from work, provided abundant proof of the element of physical injury (see, People v Guidice, 83 NY2d 630, 636). Concur—Williams, P.J., Saxe, Buckley, Sullivan and Ellerin, JJ.